DETAILED ACTION
This office action is in response to the amendment received on April 13, 2020. Claims 1-4, 6, 8-12, 14-18 and 22-33 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-18, 22, 23, 25-27 and 29 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (2007/0086874, see the fourth the embodiment in Figure 13) in view of Sullivan et al. (2007/0086874, see other embodiments in Figures 2, 10 and 14), optionally further in view of Madsen (3351116) or Yamazaki et al. (6966735) and as further evidenced by www.dictionary.com. 

“However, the top and bottom surfaces of the fourth embodiment are neither convex nor concave, but are substantially flat, like a washer.”) bottom surface (at 104) having friction coefficient increasing treatment means (not labeled but formed as entire bottom surface of 104, see paragraph 49 for disclosing “Similarly, the bottom surface of the fourth embodiment creates friction between the washer and the workpiece to ensure that washer does not rotate and remains substantially stable relative to the nut when the nut rotates onto the bolt and against the washer.” ) disposed “about” (note; the term “about” is defined according to www.dictionary.com as being; near; close to) an outer portion of the bottom surface and extending inwardly toward the center bore, but this embodiment (i.e. embodiment in Figure 13) of Sullivan et al. lack specifically disclosing, that the friction coefficient increasing treatment means extend inwardly toward the center bore to a width less than a width of the bottom surface. However, Sullivan et al. teach in other embodiments (see embodiments in Figures 2 or 10 or 14) that it is old and well known in the art at the time the invention was made to form friction coefficient increasing treatment means formed as knurled potion (at 48, Figure 2 or at 35 in Figure 10 or at the knurled portion which is not labeled but clearly seen extending around bore 108 in Figure 14, and see paragraphs 37, 39, 43, 65 and 68) extending inwardly toward the center bore to a width (i.e. see width of 35, in Figure 10) less than a width (i.e. width 33 in Figure 10) of the 

In reference to claim 2, Sullivan et al. show that the friction coefficient increasing treatment means are selectively biased towards the outer edge (Paragraphs 14, 15 and 30, Figures 4a-5 and 13).

In reference to claim 3, Sullivan et al. show that the friction coefficient increasing treatment means (formed as knurled portion 48) are discontinuously biased in areas (i.e. the valleys located between adjacent upper knurl portions) towards the outer edge (see annotated Figure 2 below). 
[AltContent: textbox (Valley)]
[AltContent: arrow]
    PNG
    media_image1.png
    741
    792
    media_image1.png
    Greyscale



In reference to claim 6, Sullivan et al. disclose that the friction coefficient increasing treatment means include either: roughenings; polygonal surfaces; splines; knurls; spikes; grooves; slots; protruding points or corners; other such projections; or any combination thereof (Paragraph 65). 

In reference to claim 8, Sullivan et al. show an effective friction radius of the washer is greater than an effective friction radius of the threaded fastener (20, Figure 5). 

In reference to claim 9, Sullivan et al. show that the washer outer edge extends substantially beyond an outer edge of the threaded fastener (20, Figure 5). 

In reference to claim 10, Sullivan et al. also provide a reaction abutment force received by the washer outer edge is of slightly larger magnitude than an action torque received by an outer edge of the threaded fastener (because the device of Sullivan et al. has met the previous structural limitations of the claims). 

In reference to claim 11, Sullivan et al. disclose that the friction coefficient increasing means are positioned substantially beyond an effective friction radius of a nut or a bolt In re Aller, 105 USPQ, 233.

In reference to claim 12, Sullivan et al. show that the bottom surface includes a smooth surface formed between the center bore to accept the bolt and the friction coefficient increasing treatments (Figures 2 an/or 13). 

In reference to claim 14, Sullivan et al. show that the outer edge of the washer and its engaging means are substantially vertical engage with an inner edge of an outer socket (58) and its engaging means are substantially vertical (Figure 6). 

In reference to claim 15, Sullivan et al. show that the outer edge of the washer and its engaging means are shaped with any suitable geometry (paragraph 63) to rotatably couple with an inner edge of an outer socket (58) inner edge and its engaging means which is shaped with any suitable corresponding geometry (Figure 6).

hexagon, heptagon, octagon, nonagon, decagon, circle with outer projections, ellipse or oval (Figure 13). 

In reference to claim 17, Sullivan et al. show including a tapered bottom edge portion (at 14, as seen in Figure 4b) formed between the outer edge and the bottom surface and extending inwardly relative to an outer edge of the threaded fastener and downwardly relative to the outer edge (Figure 4b).

In reference to claim 18, Sullivan et al. show a tapered bottom edge portion (at 14, as seen in Figure 4b) extending inwardly relative to an outer edge of the nut or the bolt head, formed between the outer edge and the bottom surface (Figure 4b). 

In reference to claim 22, Sullivan et al. disclose a fastening socket assembly including: an inner socket (60) having an inner edge with a nut or stud-head engaging means and an outer socket (58) having an inner edge with a reaction washer engaging means for engaging an outer edge of the reaction washer of claim 1 (Figure 6) and wherein the inner socket is substantially disposed inside the outer socket, and wherein the inner socket and the outer socket are coupled together with a mechanism that allows the 

In reference to claim 23, Sullivan et al. show that the outer socket inner edge and its engaging means and the washer outer edge and its engaging means are substantially vertical (Figure 6). 

In reference to claim 25, Sullivan et al. disclose that the outer socket is formed as a HYTORC® Z® Reaction Pad (because the prior art met the previous structural limitations of the outer socket in prior claims thus including the known brand/trademark name “HYTORC® Z® Reaction Pad” does not add any patentable weight), non-rotatably attachable to a housing (62) of the tool (see Paragraph 80 which discloses, “a first socket head 58 and a second socket head 60. The first socket head 60 engages with the biasing fastener 10 and is fixed relative to the body 62 of the tightening tool 56. The second socket head engages the nut 28 and is adapted to apply torque to the nut to tighten it against the biasing fastener 10.” Note; that in the statement above, at the second underlined portion, a typographical error with respect to first socket head exists disclosing element (60) instead of element (58). This is further evidenced in paragraph 76, which references the first socket head as being element (58). Thus, outer socket (58) is fixed to housing (62) thereby meeting the limitation of being non-rotatably attachable thereto. Furthermore, because the applicant fails to provide any criticality and fails to provide any other structural limitations 

In reference to claim 26, Sullivan et al. show that the fastening socket assembly of claim 22 integrated into a HYTORC® Z® Offset Link having: a drive force input assembly; the inner socket formed as a drive force output assembly; and the outer socket formed as a reaction force assembly because the prior art previously met the structural limitations of the claims thus disclosing the known the brand/trademark name (“HYTORC® Z® Offset Link”) does not add any patentable weight (Figures 1-16). Furthermore, because the applicant fails to provide any criticality and fails to provide any other structural limitations pertaining to the socket, it would have also been obvious to use any type of socket including the known HYTORC® Z® Offset Link because such a socket is old and well known.

In reference to claim 27, Sullivan et al. disclose the threaded fastener for fastening objects including: a stud (20 or 22) either a nut (28) to be tightened or loosened threadedly engageable with the stud or a stud-head to be tightened or loosened connected to the stud; and the reaction washer of either claim 1 disposed between one of the objects and either the nut or the bolt head (Figure 6). 

. 

Claim 24, is Finally rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (2007/0086874, see the fourth the embodiment in Figure 13) in view of Sullivan et al. (2007/0086874, see other embodiments in Figures 2, 10 and 14), optionally further in view of Madsen (3351116) or Yamazaki et al. (6966735) and particularly in view of Miyata (2012/0125163).

In reference to claim 24, Sullivan et al. disclose the claimed invention as previously mentioned above, but lack, the outer socket having an outer bottom edge with a tapered surface inclined inwardly toward a bottom of a bottom inner edge. However, Miyata shows that it is old and well known in the art to provide an outer socket (22) with an outer bottom edge having a tapered surface (24b) inclined inwardly toward a bottom of a bottom inner edge (Figure 8). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the socket, of Sullivan et al., with the known technique of providing an outer socket having an outer bottom edge with a tapered surface inclined inwardly toward a bottom of a bottom inner edge, as taught by Miyata, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having increased engagement means that prevent any unwanted disconnection during normal operation. 

Claim 28, Finally rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (2007/0086874, see the fourth the embodiment in Figure 13) in view of Sullivan et al. (2007/0086874, see other embodiments in Figures 2, 10 and 14), optionally further in view of Madsen (3351116) or Yamazaki et al. (6966735) and particularly in view of Su (2009/0142155). 

In reference to claim 28, Sullivan et al. disclose the claimed invention as previously mentioned above, but lack, a dual washer assembly having the second washer being disposed between the other of the objects and another part of the fastener not to be rotated. However, Su shows that it is old and well known in the art to provide a dual washer assembly having the second washer (at 12’ or at 12 depending on which one is considered the first washer) being disposed between the other of the objects (16) and another part of the fastener (14) not to be rotated (Figures 2 and 3). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device, of Sullivan et al., with the known technique of providing the dual washer assembly, as taught by Su, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which results in an increased anti-loosening effect during normal operation. 

Claims 30-33 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (2007/0086874, see the fourth the embodiment in Figure 13) in view of Sullivan et al. (2007/0086874, see other embodiments in Figures 2, 10 and 14), previously attached).

In reference to claim 30, Sullivan et al. disclose the claimed invention as previously mentioned above, but lack, a reaction arm-free torque power tool. However, Junkers teaches that it is old and well known to provide a reaction arm-free torque power tool (See abstract). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device, of Sullivan et al., with the known technique of providing the reaction arm-free torque power tool, as taught by Junkers, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more easily tightens of loosens a workpiece without much effort required by the user. 

In reference to claim 31, Junkers disclose the power tool according to claim 30 is either electrically, hydraulically or pneumatically driven (Paragraph 9). 

In reference to claim 32, Junkers obviously disclose a power tool according to claim 30 including either: a HYTORC® ICE®; a HYTORC® AVANTI®; a HYTORC® STEALTH®; a HYTORC® XXI®; a HYTORC® jGUN®; a HYTORC® FLIP-Gun®; a HYTORC® THRILL® Gun; or a HYTORC® Z® Gun because the prior art met all of the previous structural limitations of the claims thus the brand/trademark name(s) do not add any patentable weight. Furthermore, because the applicant fails to provide any criticality and fails to provide any other structural limitations pertaining to the power tool, it would have 

In reference to claim 33, the combination provide a system for fastening objects including: a threaded fastener of claim 27 and a torque power tool of claim 30. 
Response to Arguments
Applicant's arguments filed April 13, 2020 have been fully considered but they are not persuasive. 
Applicant contends that, “The “flat” and “outer portion” limitations of claim 1 renders all of Examiner’s above argument irrelevant. Per paragraph 65 of Sullivan, “[t]he bottom surface 14 slopes from the intersection 44 of the bottom surface 14 and the one or more side surfaces IS to a contact area 48 in a generally convex manner 4S. The contact area circumscribes the threaded bore 18 proximate to the bore hole". Neither the Sullivan washer, generally, nor the contact area 48, specifically, described here are flat, both are convex. And the contact area 48 is not located in the outer portion, but proximate the bore hole. Further, area 48 would not assist in beneficial friction bias to receive counter torque, much less even make contact with surface 30 if was located in the outer portion.” However, the examiner respectfully disagrees with this statement. Sullivan et al. specifically teach that the washer, in Figure 13, is flat (see paragraph 41) thereby meeting the eliminations of the claims. In addition, the friction coefficient increasing treatment means being; “disposed about an outer portion of the bottom surface” is met because the term “about” is defined according to www.dictionary.com as being; near; close to. And, knurl portion (48) is located “near or close to” the outer portion of the bottom surface thereby also meeting the limitations of the claims. Since, all of the structural limitations of the claims have been met the examiner believes that the rejection is proper. 
Applicant contends that, “Madsen states that “[t]he underside of lower plate 17, which comes in contact with one surface of the material to be bolted together, is scored at 21 as shown in FIG. 4. This scoring will prevent the washer 15 from turning by imbedding its edges into the surface of the material to be bolted’. FIG. 4 is shown below. Clearly Madsen fails to teach the last limitation of claim 1. Indeed scoring 21 extends the entire width of the underside of lower plate 17.” However, the examiner respectfully disagrees with this statement. Madsen teaches of including various scoring portions (21), where shorter scoring portions (21) do not extend the entire width of the lower plate (see Figure 4) thereby meeting the limitations of the claims. The fact that it also includes additional scoring elements not relied on is considered moot. Since, all of the structural limitations of the claims have been met the examiner believes that the rejection is proper. 
Applicant contends that, “Examiner cites Yamazaki for the same propositions as Melone and Madsen. Applicant draws Examiner’s attention to the arguments made in Section 3.2.1.2 of the 2 January 2019 Response to clearly refute this assertion. Yamazaki discloses two-part washers with mating inclined faces and clearly differ from the washer of claim 1. Per column 1 second paragraph of Yamazaki, the “saw-tooth streak 30, which is the non-slip means 29 of upper washer 24, digs into the underside of the head portion 21 a of the male screw member 21, and the male screw member 21 and the upper washer 24 integrally rotate.“ Examiner argues that “[i]n this situation, one could provide a more advantageous device which permits controlled sliding between the bolt head and the washer during tightening ...”. The non-slip means 29 rotatably integrates the upper washer 24 with the nut or bolt head. Rather than remain stationary to act as a reaction point during tightening, upper washer actually rotates with nut or bolt head, which is prevented by the washer of claim 1. Further attempting to add an in-line reactionary feature to the lower washer 25 of Yamazaki, such as the outer edge 4 of claim 1, would be unacceptably complicated and result in an unacceptable rate of failure.” However, the examiner respectfully disagrees with this statement. The two washer parts as shown by Yamazaki have not been applied to the device of Sullivan. Rather, only the teaching that it is known in the art to form a lower part of a washer with friction increasing coefficient means which do not extend the entire width of the washer has been applied to Sullivan. Thus, the examiner believes the applicant is interpreting each reference individually rather than taking what each reference specifically teaches and applying that teaching into the combination and interpreting the combination as a whole. The combination as a whole meet the limitations of the claims therefore the examiner believes the rejection is proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723